Case: 11-40593     Document: 00511835412         Page: 1     Date Filed: 04/25/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 25, 2012
                                     No. 11-40593
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JOSE IVAN SANCHEZ-REYEZ,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:10-CR-982-1


Before WIENER, STEWART, and HAYNES, Circuit Judges.
PER CURIAM:*
        Defendant-Appellant Jose Ivan Sanchez-Reyez was convicted by a jury on
one count of being an alien found in the United States after being deported
following an aggravated felony conviction. The district court sentenced him to
30 months in prison to be followed by 3 years of supervised release. Sanchez-
Reyez appealed his conviction.
        In his opening brief, Sanchez-Reyez asserted that the evidence was
insufficient to support his conviction, but he subsequently withdrew the

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-40593   Document: 00511835412     Page: 2   Date Filed: 04/25/2012

                                 No. 11-40593

contention. The only issue for appeal is his argument that the government
violated Brady v. Maryland, 373 U.S. 83 (1963), by failing to disclose that the
fingerprint taken at the time of his deportation in 2010 was not legible. Under
the Brady rule, the government must turn over impeachment and exculpatory
evidence to the defense. United States v. Valencia, 600 F.3d 389, 418 (5th Cir.),
cert. denied, 131 S. Ct. 285 (2010). We review Brady claims de novo. Id. The
fingerprint in question was part of government exhibit 4, the warrant of
removal/deportation executed in 2010. Sanchez-Reyez does not contend that
either the warrant or the fingerprint contained therein was withheld, rather, he
asserts that the fact that the fingerprint was not legible was withheld until his
trial. He has not established reversible error because he has not shown that the
information that the fingerprint was smudged and illegible was either favorable
or material to his defense.
      AFFIRMED.




                                       2